DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/186,331 filed on February 26, 2021.  Currently claims 1-18 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information is acknowledged.  Applicant may update the information.

Claim Objections
4.	Claims 1, 7, 17, and 18 are objected to because of the following informalities:
In claims 1, 7, 17, and 18, please remove all occurrences of “●.”
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,453,048 B2 to Bedier et al. (cited by Applicant, hereinafter “048 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because as the following claims comparison would show.  

Instant application

048 patent
Claim 1
A system, comprising:
payment card industry (PCI)-compliant secure processing system; 
a touchscreen connected to the secure processing system; 
a payment instrument reader connected to the secure processing system;
 a main processing system separate from and connected to the secure processing system;
a display;
a housing enclosing the secure processing system and the main processing system.

Claim 1
A payment system, comprising:

a payment card industry (PCI)-compliant secure processing system; 

a touchscreen operably connected to only the secure processing system; 

a main processing system separate from and connected to the secure processing system; 

a display operably connected to only the main processing system, 

wherein the touchscreen overlays the display; and 

a housing enclosing the secure processing system and the main processing system.
Claim 2
The system of Claim l, wherein the display is operably connected to only the main processing system.
Claim 2
The system of claim 1, further comprising a payment instrument reader connected to the secure processing system.
Claim 3
The system of Claim 2, wherein the touchscreen is operably connected to only the secure processing system.


See claim 1 above 


	As shown in the claims comparison above, both the instant application and 048 patent claim a payment system comprising almost identical elements.  In the instant application and 048 . 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0153414 A1 to Stoutenburg et al. (cited by Applicant, hereinafter “Stoutenburg”).  
Regarding claim 1, Stoutenburg discloses a POS system (see figure 4A) comprising a secure processing system embodied in the form of I/O interface 260 (see figure 2); a touch screen (see paragraph 0133) and the touchscreen interface 262 connected to the secure processing system 260; a magnetic card reader (see paragraph 0049) and the card reader interface 268 (see paragraph 0068) connected to the I/O interface 260; a main processing system 220 connected to the I/O interface 260 via the peripheral controller 250 (see figure 2); a display 248 (see paragraphs 0067 and 0068); and the housing (see figure 4A) enclosing the I/O interface 260 and 
Regarding claim 2, the display 248 is operably connected to the main processing system 220 (see figure 2). 
Regarding claim 3, the touch screen 262 is connected to the I/O interface 260 (see figure 2).
Regarding claim 4, the display is a touch-screen device (see paragraph 0133).
	Regarding claim 5, the system is further comprised of NFC interface 227 (see paragraph 0067) for wireless transactions.  
	Regarding claim 6, the system is comprised of a card reader which is EMV compliant reader (see paragraph 0079).
	Regarding claim 7, see the description for claims 7 and 8 above. 
	Regarding claim 8, the controller 220 provides interface to variety of components.  Some interfaces may be provided with manufacturer (for example card reader manufacturer) along with the hardware.
	Regarding claim 9, the controller 220 may control display device via display reader interface 248 (see paragraph 0067 and 0070).
	Regarding claim 10, the interface I/O runs predetermined software modules for the given interface (see figure 2 and paragraph 0107).
	Regarding claim 11, see the description for claim 8 above. 
	Regarding claims 12 and 13, the touch screen can be used in entering information into the POS (see paragraphs 0153 and 0154).

	Regarding claims 17 and 18, see the description for claims 1 and 16 above.  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0153414 A1 to Stoutenburg et al. in view of US 2006/0016879 A1 to Kean (cited by Applicatn, hereinafter “Kean”). 
The teachings of Stoutenburg have been discussed above.  
Stoutenburg, however, fails to specifically teach or fairly suggest that the data entered by the user is encrypted.  
Kean teaches credit and debit card information presentation (see abstract and paragraph 0003).  Kean also teaches that the digital signature is encrypted (see paragraph 0007, 0019, and 0022). 
In view of Kean’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate well-known method of encrypting sensitive user data to the teachings of Stoutenburg in order to improve security of sensitive data, and reduce chance of data theft.  Encrypting and decrypting is notoriously well known in data security area, and well within the one ordinary skill in the art would contemplate.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 



	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 23, 2021